Case 2:20-cv-03649-PBT Document 31-4 Filed 12/08/20 Page 1 of 6




          EXHIBIT D
            Case 2:20-cv-03649-PBT Document 31-4 Filed 12/08/20 Page 2 of 6




2000 Market Street
20th Floor
Philadelphia, PA 19103-3222
Tel (215) 299-2000 Fax (215) 299-2150
www.foxrothschild.com


ERIC E. REED
Direct No: 215.299.2741
Email: EReed@FoxRothschild.com




October 30, 2020

VIA EMAIL (JPECK@HOMANSPECK.COM)
Julianne L. Peck, Esq.
Homans Peck LLC
43 Paoli Plaza #426
Paoli, PA 19301

          Re:        Polysciences, Inc. v. Joseph T. Masrud, Civil Action No. 2:20-cv-03649-PBT

Dear Ms. Peck:

We write in response to your letter dated October 12, 2020 (the “October 12th Letter”), and further
to our conversation of October 26, 2020.

First, and as we discussed, we confirm that Polysciences is not currently withholding documents
based on its objections. Polysciences’ document production is not complete, particularly in light
of Mr. Masrud’s issuance of a second set of document requests. For these requests, and to the
extent that Polysciences finds additional documents responsive to the prior requests, Polysciences
will produce the responsive documents or identify that it will not based on its objections.

Second, you raised privilege logs. Neither party has produced a privilege log. We agree that
responsive attorney-client communications from the commencement of litigation forward are
presumptively privileged and need not be logged. To the extent that Polysciences withholds
responsive attorney-client communications from prior to the litigation, it will provide a privilege
log upon completion of its document production.

Third, the October 12th Letter also raises specific alleged deficiencies regarding Polysciences’
Responses to Requests Nos. 2, 13, and 14. As to Request No. 2, Polysciences will produce the
report of KLD, which is referenced in the briefing, as to the Polysciences device issued to Mr.
Masrud. You are also aware of the ongoing third-party forensic analysis under the parties’ agreed
protocol.
        Case 2:20-cv-03649-PBT Document 31-4 Filed 12/08/20 Page 3 of 6




Julianne L. Peck, Esq.
October 30, 2020
Page 2



Fourth, as to your alleged deficiencies to Requests Nos. 13 and 14, Polysciences disagrees with
your assertion that it did not produce requested documents. Specifying documents exceeds the
obligations under the Federal Rules of Civil Procedure, but as a demonstration of good faith please
see documents at:

POLYSCIENCES0000134-138

POLYSCIENCES0000139-150

POLYSCIENCES0000228-238

POLYSCIENCES0001235-1240

POLYSCIENCES0001241-1248

POLYSCIENCES0001249-1257

POLYSCIENCES0001294-1303

POLYSCIENCES0001289-1293

POLYSCIENCES0001316-1323

POLYSCIENCES0001347-2242

POLYSCIENCES0001026-1092

Please note the designations under the confidentiality order and proceed accordingly. If
Polysciences locates any additional documents responsive to these Requests, it will supplement
its production.

Finally, Polysciences provides the following responses with regard to your alleged deficiencies to
Polysciences’ Responses to Interrogatories Nos. 2, 3 5, 7, and 8.

       Interrogatories Nos. 2 and 3: Polysciences previously identified Andrew Ott (Executive
       Vice President and Chief Operating Officer), Scott Knorr (Vice President, Sales and
       Business Development), Samir Zavari (Principal Chemist), and Jeff DePinto Ph.D.
       (Director of Sales for Polysciences subsidiary Bangs Laboratories). Their titles are as
       noted. Also responsive (and identified in the Initial Disclosures) are Leena Mol
        Case 2:20-cv-03649-PBT Document 31-4 Filed 12/08/20 Page 4 of 6




Julianne L. Peck, Esq.
October 30, 2020
Page 3

       Thuruthippallil, Ph.D. (Director of Lab Products), Michael Wagaman, Ph.D. (Vice
       President Research and Development), your client Joseph Masrud, and Mathew Griffin.

       These are the responsive individuals for the present formulations of the referenced
       products. Several Polysciences personnel directly or indirectly contribute to research and
       development to some extent, but the primary contributors to the current products are as
       noted.

       Interrogatory No. 5: Again, Polysciences objects to your mischaracterization of
       Polysciences’ response to this Interrogatory. Polysciences correctly referred Masrud to its
       answer to Interrogatory No. 4, where it provided a detailed list of what it considers its
       confidential information and trade secrets that Mr. Masrud misappropriated. Polysciences
       also referred Mr. Masrud to documents produced in response to Mr. Masrud’s Request for
       Production Nos. 1, 2, 3, 4, 7, and 8. Again, this exceeds Polysciences’ obligations under
       the Rules, but please see:

       POLYSCIENCES0000234-419

       POLYSCIENCES0000420-488

       POLYSCIENCES0000489-537

       POLYSCIENCES0001174-1189

       POLYSCIENCES0000043-57

       POLYSCIENCES0000134-138

       POLYSCIENCES0000139-150

       POLYSCIENCES0000098-102

       POLYSCIENCES0000113-118

       POLYSCIENCES0000103-112

       POLYSCIENCES0000151-156

       POLYSCIENCES0000157-163

       POLYSCIENCES0000164-169
        Case 2:20-cv-03649-PBT Document 31-4 Filed 12/08/20 Page 5 of 6




Julianne L. Peck, Esq.
October 30, 2020
Page 4

       POLYSCIENCES0000228-238

       POLYSCIENCES0001286-1288

       POLYSCIENCES0001275-1278

       POLYSCIENCES0001279-1285

       POLYSCIENCES0001271-1274

       POLYSCIENCES0001310-1311

       POLYSCIENCES0001235-1240

       POLYSCIENCES0001241-1248

       POLYSCIENCES0001249-1257

       POLYSCIENCES0001294-1303, 80-87

       POLYSCIENCES0001304-1309

       POLYSCIENCES0001289-1293

       POLYSCIENCES0001316-1323

       POLYSCIENCES0001324-1343, 119, 133

       POLYSCIENCES0001258-1270

       POLYSCIENCES0001312-1315

       POLYSCIENCES0001347-2242

       POLYSCIENCES0001026-1092

       POLYSCIENCES0001204-1234

       POLYSCIENCES0001203

       POLYSCIENCES0001199-1202
        Case 2:20-cv-03649-PBT Document 31-4 Filed 12/08/20 Page 6 of 6




Julianne L. Peck, Esq.
October 30, 2020
Page 5

       POLYSCIENCES0000966-1025

       POLYSCIENCES0002295

       Please note the designations under the confidentiality order and proceed accordingly.

       Interrogatory Nos. 7 and 8: Despite having a typographical error, Polysciences did
       respond to this Interrogatory. Polysciences again referred Mr. Masrud to its answer to
       Interrogatory No. 4, where it provided a detailed list of what it considers its confidential
       information, which has been inappropriately misappropriated by Mr. Masrud.
       Polysciences also referred Mr. Masrud to documents produced in response to Mr. Masrud’s
       Request for Production Nos. 1, 6, 8, 9, 10, 13, and 14. See also the Bates references above.
       The foregoing may be further supplemented based on ongoing discovery.

I trust that these supplements satisfy your concerns, but we remain available if further discussion
is needed. Polysciences reserves all rights.

Sincerely yours,



Eric E. Reed
